U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

FPI
5381.05
2/13/2001
Inmate Organizations

1. [PURPOSE AND SCOPE § 551.30. The Bureau of Prisons permits
inmates and persons in the community to participate in approved
inmate organizations for recreational, social, civic and
benevolent purposes.]
An organization which has inmate membership and which performs,
or may perform, an activity or function related to a federal
institution is considered an inmate organization. An inmate
organization may include persons from the community.
This Program Statement establishes the basic procedures
concerning the establishment, regulation, and operation of inmate
organizations and provides a uniform system whereby all
organizations of this type will operate within a similar
framework of administrative and financial management. These
instructions apply to all inmate organizations (e.g., social,
civic, etc.).
The procedures as outlined in the following sections must be
followed. An Institution Supplement is to be issued to implement
this Program Statement at those institutions operating an inmate
organization (see Section 15).
2. SUMMARY OF CHANGES. This revision updates the Standards
Referenced section and Management Responsibility section.
Guidelines on the appropriate use of Trust Fund profits for
inmate activities is removed from this policy since they are
referenced in the Trust Fund/Warehouse/Laundry Manual.

[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 5381.05
2/13/2001
Page 2
Accountability For Accumulated Funds is removed and clarification
on non-expendable purchases by the Trust Fund and the elimination
of fund raising activities is added to this policy. Editorial
and format changes as required by current Bureau policy are made.
3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. The inmate will be provided recreational, social, civic,
and benevolent benefits through inmate organizations.
b. The activities of each inmate organization will be
monitored and regulated by designated staff.
c. Each inmate organization will abide by Bureau policy and
maintain accurate records or be subject to sanction or
dissolution.
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
PS 5381.04

b.

Inmate Organizations (3/19/96)

Directives Referenced
PS 4500.04
PS 4400.03

Trust Fund/Warehouse/Laundry Manual
(12/15/95)
Property Management Manual (2/27/96)

c. Rules cited in this Program Statement are contained in
28 CFR 551.30-37.
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4428
b. American Correctional Association Standards for Adult
Correctional Boot Camp Programs: 1-ABC-5C-06
6.

[APPROVAL OF AN ORGANIZATION § 551.31

a. An inmate must submit a request for recognition of a
proposed inmate organization to the Warden. The organization may
not become active without the Warden's approval.

PS 5381.05
2/13/2001
Page 3
b. The Warden may approve an inmate organization upon
determining that:
(1) The organization has a constitution and bylaws duly
approved by its members; the constitution and bylaws must include
the organization's purpose and objectives, the duties and
responsibilities of the officer(s), and requirements for
activities reporting and operational review; and
(2) The organization does not operate in opposition to the
security, good order, and discipline of the institution.]
Inmates are authorized to participate in only those
organizations which the Warden has recognized and sanctioned.
7. MANAGEMENT RESPONSIBILITIES. The Warden at each institution
must ensure that inmate organizations adhere to the requirements
of this Program Statement. The Warden is responsible for
submitting an annual certification to the appropriate Regional
Director certifying that each inmate organization complies with
this Program Statement.
This certification, at a minimum, must contain those items
described in Section 8 below and note any deviations or
discrepancies from this Program Statement, along with a
corrective plan of action. This certification must be submitted
by March 31 of each year.
To provide adequate management oversight, the Warden, at his or
her discretion, may authorize official duty time to allow staff
to assist inmate organizations to fulfill the requirements of
this Program Statement. Should duties concerning inmate
organizations be assigned to bargaining unit staff, the Warden
must authorize sufficient duty time to allow bargaining unit
staff to fulfill the assigned duties, with due consideration
given by the employee’s supervisor to the time requirements of
the assigned collateral duty.
8.

[STAFF SUPERVISION § 551.32

a. The Warden shall appoint a staff member as the
institution's Inmate Organization Manager (IOM). The IOM shall
be responsible for monitoring the activities of the institution's
inmate organizations and staff sponsors.]

PS 5381.05
2/13/2001
Page 4
(1) Each Warden will appoint an Associate Warden (lower
delegation is not authorized) as the IOM to be responsible for
monitoring the activities of inmate organizations. The Associate
Warden’s responsibility will also be outlined in the Institution
Supplement on Inmate Organizations.
(2) The IOM is responsible for reviewing the information
submitted by inmate organizations and for providing written
annual certification to the Warden, no later than January 31 of
each year, that the inmate organization(s) comply with all
applicable Bureau policies.
The certification must include, at a minimum, the following:
(a)

The Institution Supplement is current;

(b)

Constitution/bylaws of organization(s) are current;

(c)

Status of each organization's compliance with
policy;

(d)

Summary of activities of inmate organizations.

(3) The IOM is to review the information various inmate
organization staff sponsors submit to ensure activities are
proper and authorized and within the requirements of this Program
Statement.
(4) The IOM is to have the authority to recommend whatever
administrative action is necessary to achieve compliance with
Bureau policy or program review including sanctions as specified
in Section 11.e. below.
(5) The IOM must coordinate the inmate organizations’
activities through the assigned staff sponsor for each
organization.
[b. The Warden or designee shall assign to a staff sponsor
responsibility for supervising the activities of an individual
inmate organization. The staff sponsor's duties are performed
while in official duty status.]
The staff sponsor is responsible for:

PS 5381.05
2/13/2001
Page 5
(1) Ensuring that a file is maintained on each inmate
organization which includes:







a copy of the Institution Supplement;
a copy of the organization's current
constitution/bylaws;
certifications on the status of the organization by
the Warden;
quarterly activity statements;
approved requests for activities and funding; and
documentation to show any request for correcting
deviations noted during a program review or operational
review and the responses from the institution.

(2) Ensuring appropriate approvals are obtained for inmate
organization activities.
(3) Overseeing or ensuring oversight is provided at all
inmate organization activities.
(4) Coordinating the process of requesting funds for inmate
organization activities and acknowledging the receipt of any
goods and services obtained for inmate organization activities.
(5) Ensuring that the collection and payment of dues (if
applicable) are properly processed (see Section 9 below).
(6) Ensuring that the quarterly summary of inmate
organization activities is submitted to the IOM by the 15th of
the month following the end of each quarter. The activities
report must include any problems encountered with functions of an
inmate organization and recommendations for resolution.
(7) Ensuring that an annual operational review as noted
below is conducted and any Program Review deviations related to
the inmate organization are properly addressed.
Staff, including the sponsor, may volunteer time to work in
a capacity other than sponsor. This is to neither be part of the
volunteer's regularly prescribed duties nor be reflected in the
volunteer's position description.
(8) Staff, including the sponsor, may be invited by the
inmate organization to be guests at an upcoming event outside of
their official duty time. As guests, staff members may
participate in the event as spectators, but shall not work on
regularly prescribed duties or special assignments.

PS 5381.05
2/13/2001
Page 6
9. [DUES § 551.33. Dues may be collected if they are required
by the national organization, are collected by that same national
organization, and the rate and method of collection have been
approved by the Warden. No portion of the dues may be kept by
the inmate organization for use at the institution. The
organization may not make payment of dues a requirement of
membership for an inmate who lacks funds.]
Only those dues required by the national organization of an
inmate organization (e.g., Jaycees) may be collected. These dues
must be collected from inmates using form BP-199 or BP-201 with
the funds sent directly to the national organization
headquarters. No portion of the dues may be kept for use at the
institution. No Trust Fund profit-sharing funds may be used to
pay organization dues.
10.

CONSTITUTION/BYLAWS

a. Each organization must have a written constitution and a
set of bylaws which have been duly approved by the membership.
The following items are to be included:
(1) General statement regarding the purpose and objectives
of the organization.
(2) Designation of an officer of the organization who is
responsible for the organization’s records.
(3) Requirement for a quarterly summary of activities of
the inmate organizations during the period. These summary
statements for each organization must be prepared to reflect the
distinct activity and/or project.
(4) Requirement for an operational review to be conducted
at least annually, by staff other than an official of the
organization. This review must use the current Bureau Program
Review Guidelines for inmate organizations and include the annual
review of the Institution Supplement.
(5) Requirement for copies of items described in Section
8.b.(6) above to be furnished to the IOM no later than the 15th
day of the month following the end of each quarter.
(6) Statement banning the inmate organization from
conducting fund-raising activities or possessing assets.

PS 5381.05
2/13/2001
Page 7
b. The constitution/bylaws must contain the specific
requirements as listed above. Merely specifying compliance with
this Program Statement is not sufficient to guarantee knowledge
of its requirements.
11.

[ORGANIZATION ACTIVITIES § 551.34

a. An officer of the inmate organization must submit a written
request for approval of an activity to the Warden or designee.
Activities include, but are not limited to, meetings, guest
speakers, sports competitions, banquets, or community programs.
Activities may not include fund-raising projects. The request
must specifically include:

b.

(1)

Name of the organization;

(2)

Nature or purpose of the activity;

(3)

Date, time, and estimated duration of the activity;

(4)

Estimated cost;

(5)

Information concerning guest participation;

(6)

Other pertinent information requested by the Warden.

The Warden may approve the request if the activity:
The “Warden” also includes the designee.

(1) Does not conflict with scheduled inmate work or program
activities;
(2)

Has confirmation of staff supervision;

(3) Can be appropriately funded when applicable (see
§ 551.36);.]
28 CFR § 551.36 refers to Section 13 of this Program
Statement.
[(4) Does not conflict with the security, good order, and
discipline of the institution.]
The Warden or designee must have approved a written request for
any activity including meetings to be held by an inmate
organization.

PS 5381.05
2/13/2001
Page 8
This request is to include those items referenced above and any
special requirements requested by the Warden or designee which
are included as a part of the Institution Supplement. A copy of
any approved inmate organization activity request is to be
maintained in the file for that organization.
At the Warden's or designee’s discretion, an annual calendar of
organization activities or events may be approved. If this
method is used, any revisions to the approved calendar would be
handled in the manner described above. A copy of the approved
calendar is to then accompany any specific funding request.
Staff on official duty time are to supervise all scheduled
activities and meetings. The organization may not hold meetings
at times which conflict with scheduled inmate work or program
activities.
[c. When an activity requires the expenditure of government
funds, the Warden ordinarily shall require reimbursement from
non-inmate participants (guests or members).]
The attendance of guests at institution organization meetings
and activities requires the Warden's approval. Ordinarily, the
Warden is to require guests to purchase a meal ticket when
attending banquets when the government incurs the cost. The
government may incur the cost only for banquets open to the
general inmate population. Upon the Warden's approval, guest
meal tickets may be furnished without charge to persons whose
service to the institution is in the best interests of the
government as provided for in the Property Management Manual.
[d. Each inmate organization shall be responsible for
maintaining accurate records of its activities.]
Inmate organizations must maintain accurate records of the
activities, requests, and approvals as outlined in this Program
Statement.
[e. The activities of an inmate organization may be suspended
temporarily due to noncompliance with Bureau policy. The IOM is
responsible for recommending the specific suspension sanction for
the Warden's approval. The inmate organization is to receive
written notice of the proposed suspension sanction and shall have
the opportunity to respond to the Warden. Continued
noncompliance with Bureau policy shall result in an increase in
the severity of the suspension sanction and may include
withdrawal of approval of the organization.]

PS 5381.05
2/13/2001
Page 9
The inmate organization is to receive written notice of such
recommendation and is to have the opportunity to respond. Any
sanction taken is to be commensurate with the violation(s)
detected and the number of violations and must be approved by the
Warden.
12. [WITHDRAWAL OF APPROVAL OF AN ORGANIZATION § 551.35. The
Warden may withdraw approval of an inmate organization for
reasons of the security, good order, and discipline of the
institution, or in accordance with § 551.34 (e).]
28 CFR § 551.34(e) refers to Section 11.e. of this Program
Statement.
The Warden is to provide written notification to an inmate
organization when the approval of the inmate organization is
withdrawn including the reason for the action.
13. [FUNDING § 551.36. The Bureau of Prisons may fund approved
activities of inmate organizations or organization requests for
purchase of equipment or services for all inmates subject to the
availability of designated funds.]
a. Funding of Approved Inmate Organization Activities. The
Warden may approve an inmate organization’s activity which
requires funds for expenditures from available institution Trust
Fund Profit Sharing funds (funds which have been approved by the
Chief, Trust Fund Branch and allotted to the institution through
the budget execution process).
If the Warden approves a request for funds, the regular Bureau
procurement process must be used to obtain the item or services
for the inmate organization.
All non-expendable equipment purchased by Trust Fund remains
Bureau property and not the inmate organization’s. Procedures
for inmate organizations to request funding are described below.
b. Requests for Funding. If an inmate organization activity
requires funding or an inmate organization wishes to request a
purchase of equipment or a service for all inmates, a written
request must accompany the activity approval request. This
written request for funding is to be specific and include all
necessary details to facilitate the procurement by the Financial
Management Office.

PS 5381.05
2/13/2001
Page 10
Only those items/activities authorized by Bureau policy may be
purchased from Trust Fund Profit Sharing funds. Requests for
funding may be made by the IOM or designee to the Warden.
c. Uses of Trust Fund Profit Sharing Funds for Inmate
Activities. Trust Fund profits may not be used for the personal
benefit of individual inmates, but may be used to provide benefit
or the opportunity to benefit all inmates. Profits may not be
used to purchase items ordinarily procured from funds
appropriated by Congress for the care of prisoners.
Guidance on the appropriate use of Trust Fund Profits for
inmate activities is found in the Trust Fund/Warehouse/Laundry
Manual.
d. Review of Trust Fund Profit Use Requests. The Warden is to
refer any request for the expenditure of Trust Fund Profit
Sharing funds for any questionable inmate organization activity
to the Regional Comptroller. If the Regional Comptroller
concurs, the request is to be forwarded to the Chief, Trust Fund
Branch for final determination.
Note:

It is not necessary for an institution to have an
inmate organization(s) to receive funds from the Trust
Fund Profit Sharing Program. The institution will
receive an appropriate distribution which can be
expended at the Warden's discretion under the general
guidelines for uses of Trust Fund profits as described
in the Trust Fund/Warehouse/Laundry Manual.

13. FUND RAISING ACTIVITIES. Inmate organizations are not
allowed to conduct fund raising activities of any type. Any dues
required by a national organization must be collected and
dispersed in accordance with Section 9 of the Program Statement.
Donations to charitable organizations by inmates shall be made in
accordance with Section 14.
14. DONATIONS. Any inmate or group of inmates choosing to make
a charitable donation to an outside group must do so through the
use of a form BP-199 or BP-201.
No Trust Fund Profit Sharing funds may be used to make these
donations.

PS 5381.05
2/13/2001
Page 11
15. INSTITUTION SUPPLEMENT. An Institution Supplement must be
prepared at each institution with inmate organizations.
a. Required Information. The Institution Supplement is to
include, but is not limited to, the following information for
each organization:
(1)

The name of the approved inmate organization.

(2)

The rate and method of collecting dues, if applicable.

(3)

Types of activities of the organization.

(4)

Designation of an IOM.

b. General Information. In addition, the Institution
Supplement must include at least the following general
information:
(1)

Any restrictions concerning organization activities.

(2) Process for requesting approval for inmate organization
activities and the process for requesting funds for any
particular activity.
(3) Guidance on the types of activities which may be
considered for funding from the institution's Trust Fund Profit
Sharing funds.
(4)

Records required for inmate organization activities.

(5) Instructions for staff sponsors not covered in the
Program Statement.
The annual review of the Institution Supplement will be performed
during the annual operational review referred to in Section 10.a.

/s/
Kathleen Hawk Sawyer
Director

